Citation Nr: 1544932	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  11-34 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for diabetes mellitus, type II. 

3. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

4. Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in November 2014 when the above issues were remanded for additional development.  It has now returned to the Board for adjudication.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran did not have active service in the Republic of Vietnam; and, the preponderance of the evidence fails to establish that he was exposed to herbicide agents (Agent Orange) during his active service.

2. Diabetes mellitus was not documented in service or within one year thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diabetes mellitus was caused or is otherwise related to his active service.

3. Erectile dysfunction was not documented in service and the preponderance of the evidence fails to establish that the Veteran's erectile dysfunction was caused or is otherwise related to his active service or a service-connected disability.

4. Upper extremity peripheral neuropathy was not documented in service or within one year thereafter; and, the preponderance of the evidence fails to establish that the Veteran's upper extremity peripheral neuropathy was caused or is otherwise related to his active service or a service-connected disability.

5. Lower extremity peripheral neuropathy was not documented in service or within one year thereafter; and, the preponderance of the evidence fails to establish that the Veteran's lower extremity peripheral neuropathy was caused or is otherwise related to his active service or a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).

3. The criteria for service connection for bilateral upper extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4. The criteria for service connection for bilateral lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in February 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2015).  The RO associated the Veteran's service treatment and personnel records and identified post-service treatment records, with the claims file.  Statements from the Veteran were also considered.  No additional available outstanding evidence has been identified that has not otherwise been obtained.

As noted above, this appeal was remanded by the Board in November 2014 for further development.  Specifically, with respect to the issues decided herein, the Board instructed the RO to attempt to corroborate the Veteran's claimed exposure to herbicides.  The requested inquiry was made and responded to by the Joint Services Records Research Center in March 2015.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand. See Stegall v. West, 11 Vet. App. 268 (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  No examination was provided for the Veteran's claims of entitlement to service connection for a diabetes mellitus, erectile dysfunction, bilateral upper extremity neuropathy, or bilateral lower extremity neuropathy.  However, VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Indeed, the language of the regulation is clear and unambiguous - there must be evidence of a current disability and the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2015); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In this case, there is no evidence establishing in-service complaints of the claimed disabilities, nor does the Veteran claim such.  He only relates that his diabetes mellitus, diagnosed in December 2004, is linked to herbicide exposure in service.  He maintains that the erectile dysfunction and peripheral neuropathy are secondary to his diabetes mellitus.  He has not identified any event (disease or injury) or  evidence of symptoms occurring in service that somehow relate to his current disabilities.  Without any evidence of an inservice event or injury, 
38 C.F.R. § 3.159(c)(4) does not require that VA provide a medical examination.

The Veteran was also provided an opportunity to testify before decision review officers (DROs) during an October 2013 regional office hearing and the undersigned Veterans Law Judge (VLJ) during a June 2014 videoconference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the regional office and videoconference hearings, the DROs and the undersigned VLJ identified the issues on appeal.  Additionally, information was solicited regarding the onset, severity, and duration of his claimed disabilities, including any in-service incidents.  By his testimony, the Veteran showed an understanding of the elements necessary to prove his claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the regional office or Board hearing.  As such, the Board finds that, consistent with Bryant, the DROs and VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board will therefore proceed with adjudication.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Diabetes mellitus and peripheral neuropathy (as an organic disease of the nervous system) are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2015).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connection disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, in order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

A. Diabetes Mellitus and Peripheral Neuropathy

The Veteran seeks service connection for diabetes mellitus and peripheral neuropathy.   Treatment records indicate that he is currently diagnosed with diabetes mellitus, type II, as well as peripheral neuropathy of the upper extremities.  The requirements for Shedden element (1) have been met. 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975) and for veterans in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied (for the period beginning on April 1, 1968, and ending on August 31, 1971.).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type II diabetes mellitus and early onset peripheral neuropathy, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

During the October 2013 regional office hearing, the Veteran testified that he was loading and unloading barrels of crude oil and aviation fuel and gas on planes headed for Vietnam.  He indicated that he later found out there were barrels of Agent Orange already in the planes he was loading.  He also testified that he was never treated for diabetes mellitus while in the service.  Rather, he noticed numbness in his extremities starting a couple of years after service that he attributed to his diabetes mellitus.  

During the June 2014 Board hearing, the Veteran testified that he was stationed in Japan and the Philippines while in service.  While in the Philippines, the Veteran indicated that he was an aircraft refueler and would refuel all types of planes that were headed towards Vietnam.  He stated that he would also help load 55-gallon barrels of green and orange containers that he was later told were barrels of Agent Orange.  He also reported that he was sent to Da Nang Air Force Base in Vietnam to "pick up a pump for the blast system."  He stated that the airman that was assigned to go became really sick so he was selected.  The Veteran testified that he was diagnosed with diabetes mellitus in 2004 but that he has had numbness and tingling in his extremities since service that he attributes to his diabetes mellitus (but could also be directly related to his alleged herbicide exposure).

The Veteran's personnel records do not show that the Veteran had Vietnam service.  His DD-214 specifically states that the Veteran did not have a permanent change of station in Vietnam.  His personnel records indicate that he had foreign service in both Japan and the Philippines. 

A request was made to the Joint Services Records Research Center (JSRRC) to attempt to verify if the Veteran had any service in Vietnam.  In a March 2015 letter, the JSRRC made a formal finding of lack of information required to corroborate the Veteran's allegation of exposure to herbicides while on assignment in the Republic of Vietnam.  The JSRRC coordinator stated that an inquiry was sent to the Air Force Historical Research Agency to verify the Veteran's exposure to Agent Orange while sent on temporary duty to Vietnam during the period from May 1969 through September 1970.  The Air Force Historical Research Agency was unable to support the Veteran's claim of being sent to Vietnam after reviewing the history of the Veteran's assigned unit.  Additionally, with respect to the herbicides he claimed to be exposed to while refueling planes, it was stated that those chemicals would not have been tactical herbicides.  Agent Orange was noted to have been sent to Vietnam via water surface vessel rather than airlifted from Japan.  

The Veteran responded that he was sent to Vietnam between June and July of 1972.  Further communications with the archivist at the Air Force Historical Research Agency note that the history of the Veteran's unit did not indicate that anyone was sent to Vietnam in 1972 from Clark Air Force Base in the Philippines.  The archivist reiterated that Agent Orange was sent to Vietnam from the United States by water surface vessel and not by aircraft. 

In view of the above discussion of the facts, the preponderance of the evidence is found to be against the finding that the Veteran was exposed to dioxin-based chemical herbicides (Agent Orange) during service.  He is not shown by any competent and credible source to have service in Vietnam during the requisite period of time.  There is likewise no competent and credible evidence that he was exposed to herbicide agents during the course of his duties, to include refueling planes.  Two separate government sources have provided findings that support these negative conclusions. Indeed, the Air Force Historical Research Agency specifically determined that  any chemicals he handled on planes were not tactical herbicides, as they were transported by water vessel.  The Veteran has provided no affirmative evidence other than his own unsubstantiated contentions.  The Veteran is thereby not presumed to have been exposed to Agent Orange or other tactical herbicides during his active service.  Service connection for diabetes mellitus and peripheral neuropathy must be denied on that basis.  38 C.F.R. §§ 3.307, 3.309(e) (2015); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009).  

Turning to theories of service connection other than the presumption provided under 3.309(e), the Veteran's service treatment records relating to his period of active duty from September 1968 to December 1976 show that his endocrine system was clinically normal throughout his entire period of active duty.  Urinalysis tests were within normal ranges and did not indicate the presence of sugar in his urine or otherwise indicate onset of diabetes mellitus in service, and no diagnosis of diabetes mellitus was presented in the service medical records.  The Veteran does not argue the contrary.

Post-service medical records do not indicate that Type II diabetes mellitus was clinically manifest to a compensable degree within one year following the Veteran's separation from active duty in December 1976, such that service connection could be awarded on a presumptive basis under 38 C.F.R. § 3.309(a).  The earliest recorded treatment for type II diabetes mellitus is demonstrated in VA treatment records dated in December 2004, over 25 years after service discharge.  Further, although the Veteran claims to have numbness and tingling in his extremities since service, there is no indication that these symptoms were attributed to a diagnosis of diabetes mellitus.  The records are essentially devoid of any objective clinical opinion associating the Veteran's diabetes, or symptoms related thereto, with his period of active duty.  In view of the foregoing, the Board concludes that the evidence is against the Veteran's claim of entitlement to service connection for Type II diabetes mellitus on a direct basis.

There is also no basis for establishing service connection for peripheral neuropathy on a direct basis or under the one-year presumption set forth under 38 C.F.R. § 3.309(a).  The earliest post-service medical evidence of any relevant findings of peripheral neuropathy is from July 2008, over 30 years after service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  There is no persuasive evidence that the Veteran has been experiencing chronic symptoms of peripheral neuropathy since service.  Rather, the Veteran's reports of when his peripheral neuropathy began are inconsistent.  Although he originally testified in October 2013 that the numbness and tingling began years after service, he later testified, during the June 2014 hearing, that he has numbness and tingling in service.  When weighing this lay evidence with the medical evidence of record, the Board finds that limited probative value is afforded the Veteran's statements.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson, supra.  The 30 year time gap between service and when peripheral neuropathy was diagnosed is weighed heavily in finding that the Veteran has not had peripheral neuropathy chronically since service.  Finally, there is no medical opinion of record that relates the Veteran's peripheral neuropathy to his service.  

B. Erectile Dysfunction, Peripheral Neuropathy

The Veteran claims that his erectile dysfunction, bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy are related to his diabetes mellitus. 

The Board notes that for the reasons explained above, the Veteran's claim for service connection for diabetes mellitus has been denied.  Therefore, his claim of service connection for erectile dysfunction, upper extremity peripheral neuropathy, and lower extremity peripheral neuropathy claimed secondary to diabetes mellitus must be denied as a matter of law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

The erectile dysfunction claim must also be denied on a direct basis.  In this regard, the Veteran was not shown to have erectile dysfunction during service or for many years thereafter.  The first evidence of treatment for erectile dysfunction was in November 2004, 28 years after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no medical opinion of record which relates the Veteran's erectile dysfunction to his service.  Service connection for erectile dysfunction based on the theory of direct onset (38 C.F.R. § 3.303(a)) is not established.

C. Other Considerations

Lay persons are competent to provide opinions on some medical issues, but as to the specific issues in this case, an opinion as to the etiology and onset of diabetes mellitus, erectile dysfunction, and peripheral neuropathy falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diabetes mellitus, erectile dysfunction, and peripheral neuropathy are not the types of conditions/diseases that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that the performance of diagnostic and laboratory tests and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as fatigue (diabetes mellitus), erectile dysfunction, and numbness and pain (peripheral neuropathy), there is no indication that the Veteran is competent to diagnose medical conditions or etiologically link any such symptoms to his active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating neurological, genitourinary disorders, and endocrine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus, erectile dysfunction, and peripheral neuropathy.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II is denied.

Service connection for erectile dysfunction is denied.

Service connection for bilateral upper extremity peripheral neuropathy is denied.

Service connection for bilateral lower extremity peripheral neuropathy is denied.


REMAND

While the Board regrets any additional delay, a remand is necessary in order to obtain an opinion related to his claim for service connection for an acquired psychiatric disorder, to include PTSD.

In November 2014, this claim was remanded for a VA examination and opinion regarding the etiology of the Veteran's claimed acquired psychiatric disorder.  The Veteran's post service treatment records, dated as recently as April 2015, indicate that he is taking medication for anxiety.  During a psychological evaluation in March 2015, the physician's assistant noted a diagnosis of PTSD with depressive symptoms based on DSM-5 criteria.  However, during the May 2015 VA examination, the examiner stated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD and that he does not have a mental disorder that conforms with the DSM-5 criteria.  The examiner failed to clearly reconcile this finding with the Veteran's treatment records. 

The Board emphasizes that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Anxiety and PTSD were diagnosed during the appeal period.  Barring compelling evidence contradicting those diagnoses, the requirements of Shedden element (1) have been met.  Accordingly, the VA examiner is asked to provide a medical opinion regarding the etiology of such conditions. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the May 2015 VA psychiatric examiner, if possible, for an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

If the original May 2015 psychiatric examiner is unavailable, the Veteran's claims file should be provided to another appropriate examiner for review.  The Veteran may be recalled for examination if deemed necessary.

The examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed anxiety disorder began during or was otherwise caused by the Veteran's military service.  In answering this question, the examiner must specifically address the Veteran's contentions that he's had anxiety since service and the treatment records showing that he is prescribed medication for anxiety.
A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2. After the above development has been completed, the RO/AMC should readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


